Exhibit 10.23

 

LOGO [g315506ex10_23pg001a.jpg]

January 10, 2012

Patrick Joseph Venezia

5414 North Shore

Mason, Ohio 45040

Dear Joe:

I am pleased to confirm our offer of employment to join TMX Finance LLC, and its
wholly-owned subsidiaries (the “Company”).

Your responsibilities have been outlined during your discussions with us. In
making this offer, we express not only our recognition of your credentials and
accomplishments but also our enthusiasm of you joining the Company. The
following information explains the provisions of our offer of employment:

EMPLOYMENT TERMS

 

Position:    President Status:    Exempt Manager:    Chief Executive Officer
Start Date:    Employment to begin no later than February 5, 2012

Base Salary: Your initial starting salary for this position will be $19,230.77
per pay period ($500,000.00 if calculated on an annualized basis), to be paid in
accordance with the Company’s regular payroll practices. The Company currently
pays on a bi-weekly basis. Your base salary will increase at an annualized rate
of $25,000.00 per year on each anniversary of your start date, up to and
including the fifth anniversary of your start date, provided that you remain
employed by the Company on each such date. Following your fifth year of
employment, if applicable, you and the Company will meet and review your base
salary.

Monthly Bonus: During your employment with the Company, you will be eligible to
receive a monthly bonus if, as determined by the CEO in his sole and absolute
discretion, your performance meets the standards established by the CEO for your
position (the “Bonus”). The Bonus, if any, will be calculated as a fixed
percentage of the Company’s EBITDA for the immediately prior calendar month, as
determined in the Company’s sole and absolute discretion. For purposes of
calculating the Bonus, the fixed percentage will equal 0.25% for up to the first
five (5) years of your employment, if applicable. Following your fifth year of
employment, if applicable, you and the Company will meet and review your bonus
percentage. “EBITDA” means the Company’s consolidated earnings before interest,
taxes, depreciation, and amortization as determined by the Company in its sole
and absolute discretion. You will not receive any Bonus if, for any reason, you
are not employed on the last day of the calendar month for which the Bonus is to
be paid. The Bonus, if any, will be subject to all applicable withholdings, and
paid on the second Company payroll date of the month following the month for
which the Bonus is to be paid.



Separation Pay:

(1) If your employment is terminated by the Company Without Cause less than
twelve (12) months from your start date, the Company will pay you, following
your separation from service, a separation payment equal to eighteen (18) months
of your base salary, divided and paid in bi-weekly installments over eighteen
(18) months in accordance with the Company’s current payroll schedule, beginning
with the first Company payroll date that is at least sixty (60) days following
the date of your termination, provided that you have complied with the
Conditions (defined below); or

(2) If your employment is terminated by the Company Without Cause or voluntarily
terminated by you for any reason, in either case, at least twelve (12) months
following your start date, the Company will pay you, following your separation
from service, a separation payment that is equal to the greater of (i) eighteen
(18) months of your base salary, or (ii) an amount based on the Company’s EBITDA
(as defined above) for the calendar year immediately preceding the year in which
separation occurred, calculated as follows: EBITDA x 0.5% (Value of Separation)
x Vesting Percentage. The Value of Separation will increase 0.1% on the second
(2nd) anniversary of your employment, and increase an additional 0.1% on the
third (3rd) and fourth (4th) anniversaries of your employment. For purposes of
this calculation, your Vesting Percentage will equal: (a) 66% if the termination
occurs at least twelve (12) months, but less than twenty four (24) months,
following your start date; and (b) 100% if the termination occurs at least
twenty four (24) months following your start date. Notwithstanding the
foregoing, if a Change of Control (as defined below) occurs prior to the date of
your termination, your Vesting Percentage shall equal 100% as of the date such
Change of Control is consummated. The separation payment shall be divided and
paid in separate monthly installments over a period of twenty four (24) months
on the first business day of each month, beginning with the first such date that
is at least sixty (60) days after the date of your termination, provided you
have complied with the Conditions (defined below).

 

1



--------------------------------------------------------------------------------

LOGO [g315506ex10_23pg001a.jpg]

 

The Company’s obligation to provide any of the separation payments described
above in this letter shall be conditioned upon: (i) your execution and
non-revocation of a Separation & Release Agreement in a form prepared by the
Company, and which has become irrevocable and includes, but is not limited to,
your release of the Company from any and all liability and claims of any kind;
and (ii) your compliance with all of your post-termination obligations to the
Company, including, but not limited to, the obligations set forth in the
Employment Covenants Agreement executed by you upon commencement of your
employment with the Company ((i) and (ii) collectively, the “Conditions”). If
you do not execute, comply with, and refrain from revoking an effective
Separation & Release Agreement as set forth above, the Company shall not be
obligated to provide any payments or benefits to you pursuant to this letter or
otherwise. The Company’s obligation to provide you with any of the separation
payments set forth above shall terminate immediately upon any breach by you of
any post-termination obligations to which you are subject.

As an at-will employee, your employment may be terminated at any time and for
any reason, including any one of the following events: (1) mutual agreement
between you and the Company; (2) your death; (3) you are unable to perform the
essential functions of your job even with reasonable accommodation, as
determined in the Company’s sole and absolute discretion; (4) For Cause, which
means a termination of your employment by the Company because of any one of the
following: (i) your failure or refusal to follow the lawful direction of the
CEO; (ii) your breach of your fiduciary duty to the Company; (iii) your failure
or refusal to perform your duties to the Company; (iii) any act or omission by
You which injures, or is likely to injure, the Company or the business
reputation of the Company; (iv) your dishonesty, fraud, negligence, or
misconduct; (v) your failure to abide by the policies, procedures, and rules of
the Company; (vi) your failure to abide by laws applicable to you in your
capacity as an employee, executive, or officer of the Company; (vii) your
arrest, indictment for, conviction of, or entry of a plea of guilty or no
contest to (1) a felony, or (2) a crime involving moral turpitude; or
(viii) your breach of any agreement with the Company, including, but not limited
to, a breach of the Employment Covenants Agreement executed by you upon
commencement of your employment; (5) your resignation; and (6) termination by
the Company Without Cause, which means any termination of employment by the
Company which is not defined in subclauses (1) through (5) above.

A “Change in Control” means the occurrence of any one of the following events:

(a) any person or persons (in each case, excluding Tracy Young, any family
member of Tracy Young or any entity owned 100% by Tracy Young) acting as a group
(within the meaning of Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons), directly or indirectly, either (i) 50%
or more of the then-outstanding membership interests of the Company or
(ii) securities of the Company representing 50% or more of the combined voting
power of the Company’s then-outstanding securities eligible to vote for the
election of managers or directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions of
membership interests or the Company Voting Securities shall not constitute a
Change in Control: (A) an acquisition by the Company or an affiliate of the
Company, (B) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or an affiliate of the Company, or (C) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(b) below); or

(b) the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or a
subsidiary of the Company (a “Reorganization”), or the sale or other disposition
of all or substantially all of the assets of the Company’s subsidiaries (a
“Sale”) or the acquisition of assets or stock of another corporation or other
entity (an “Acquisition”), unless immediately following such Reorganization,
Sale or Acquisition: (i) all or substantially all of the individuals and
entities who were the beneficial owners of the outstanding Company membership
interests and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of the then outstanding membership interests or shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of managers or directors,
respectively, as the case may be, of the entity resulting from such
Reorganization, Sale or Acquisition (including, without limitation, an entity
which as a result of such transaction owns the Company or all or substantially
all of the Company’s assets or membership interests either directly or through
one or more subsidiaries, the “Surviving Entity”) in substantially the same
proportions as their ownership, immediately prior to such Reorganization, Sale
or Acquisition, of the outstanding membership interests and the outstanding
Company Voting Securities, as the case may be, and (ii) no person (other than
(A) the Company or any affiliate of the Company, (B) the Surviving Entity or its
ultimate parent entity, (C) Tracy Young, (D) any family member of Tracy Young,
(E) any entity owned 100% by Tracy Young or (F) any employee benefit plan (or
related trust) sponsored or maintained by any of the foregoing) is the
beneficial owner, directly or indirectly, of 50% or more of the total membership
interests or common stock or 50% or more of the total voting power of the
outstanding voting securities eligible to elect managers or directors of the
Surviving Entity (any Reorganization, Sale or Acquisition which satisfies all of
the criteria specified in (i) and (ii) above shall be deemed to be a
“Non-Qualifying Transaction”).



Section 409A: This letter is intended to be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is exempt from, or, if that is not possible, then compliant
with the requirements of Section 409A of the Internal Revenue Code (the “Code”)
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder (and any applicable transition relief under Section 409A of the
Code). Nevertheless, the tax treatment of the benefits provided pursuant to this
letter is not warranted or guaranteed. Neither the Company nor its managers,
officers, employees, or advisers shall be held liable for any taxes, interest,
penalties, or other monetary amounts owed by you as a result of the application
of Section 409A of the Code. Any right to a series of installment payments
pursuant to this letter shall, for purposes of Section 409A of the Code, be
treated as a right to a series of separate payments.

 

2



--------------------------------------------------------------------------------

LOGO [g315506ex10_23pg001a.jpg]

 

All reimbursements and in-kind benefits provided under this letter that are
includible in your federal gross taxable income shall be made or provided in
accordance with the requirements of Section 409A of the Code, including the
requirement that (i) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this letter), (ii) the
amount of expenses eligible for reimbursement or in-kind benefit provided during
a calendar year may not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense was incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

Additionally, notwithstanding anything in this letter to the contrary, any
separation payments set forth in this letter (to the extent that they constitute
“deferred compensation” under Section 409A of the Code and applicable
regulations), and any other amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code and that would
otherwise be payable or distributable hereunder by reason of the termination of
your employment, will not be payable or distributable to you by reason of such
circumstance unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition). If this
provision prevents the payment or distribution of any amount or benefit, such
payment or distribution shall be made on the date, if any, on which an event
occurs that constitutes a Section 409A-compliant “separation from service.”

In the event that you are a “specified employee” (as described in Code
Section 409A), and any payment or benefit payable pursuant to this letter
constitutes deferred compensation under Code Section 409A and would otherwise be
payable upon your “separation from service” (as described in Code Section 409A),
then no such payment or benefit shall be made before the date that is six
(6) months after your “separation from service” (or, if earlier, the date of
your death). Any payment or benefit delayed by reason of the prior sentence (the
“Delayed Payment”) shall be paid out or provided in a single lump sum at the end
of such required delay period in order to catch up to the original payment
schedule.

Paid Time Off: Pursuant to current Company policy, you will begin to accrue 3.69
hours of Paid Time Off (PTO) per pay period upon commencement of employment for
a total of 12 days per year. Further, you are preapproved for 3 PTO days to
relocate to Savannah, GA.

Health Insurance: You will be eligible to participate in the Company group
benefits plan in accordance with the terms and conditions of such plan. Your
benefit coverage will be effective on the first day of the month following six
(6) months of continuous employment. You will receive additional enrollment
information prior to your start date.

401k Plan: All employees are currently eligible to participate in the 401k plan
during the first open enrollment held six months after your start date. Open
enrollments are held four times per year. If you are a participant in the plan,
after one (1) full year of service, the Company will match 50% up to 6% of your
earnings. You must be an active employee on December 31st of the plan year for
which the match is calculated. 

Relocation:

(1) The Company will pay for the packaging and shipping of your household goods
from Mason, Ohio to Savannah, Georgia through Bekins Moving Company, in
accordance with the policies and procedures of the Company. The Company will
provide you with the appropriate contact and website information in order to
facilitate your move directly with Bekins, and all moving costs will be billed
directly to the Company;

(2) The Company will pay for two house hunting trips to include travel or
mileage, hotel, and meals.

(3) The Company will pay up to a maximum of seven percent (7.0%) (net) of the
sales price of your home in Mason, Ohio (but not to exceed $50,000) for realtor
fees, loan origination fees, or other real estate expenses directly associated
with your relocation; and

(4) The Company will offer you the Gordon Street Corporate condominium for up to
six (6) months. Please note, the costs associated with the corporate condominium
will be applied to your employment wages as a taxable relocation expense and at
year end will be applied to your total wages and the Company will absorb the tax
implications associated with the condominium during that time period.
Alternatively, the Company will provide a temporary housing allowance up to
$2,500 per month for six (6) months, subject to all applicable payroll taxes
(items 1 through 4 above collectively, the “Relocation Expenses”).



Relocation Repayment: In the event your employment with the Company is
terminated by the Company For Cause, or by you voluntarily (excluding upon your
death or disability, as defined above), within a period of twelve (12) months
from your start date, you shall reimburse the Company, immediately upon demand,
all Relocation Expenses. To the extent any such reimbursement by you creates
additional federal or state income tax liabilities to the Company, you will pay
an additional amount to the Company sufficient to offset such liabilities. In
the case that your employment is involuntarily terminated by the Company Without
Cause within the first 12 months of your employment, you will not be obligated
to repay any of the Relocation Expenses.

 

3



--------------------------------------------------------------------------------

LOGO [g315506ex10_23pg001a.jpg]

 

Non-Competition: On your first day of employment, and as a condition of your
employment with the Company, you will be required to sign the attached
Employment Covenants Agreement. Any payments due hereunder would be contingent
upon your remaining in compliance with the Employment Covenants Agreement.

I-9 Form: On your first day of employment and as a condition of employment with
the Company, you will be required to satisfactorily complete an I-9 form and
provide documentation that you are authorized to work in the United States.

Set Off: If you have any outstanding obligations to the Company upon termination
of your employment for any reason, this letter confirms that you authorize the
Company to deduct any amounts owed to the Company from your paychecks, bonuses,
final paycheck, and/or any amounts that would otherwise be due to you, except to
the extent such amounts constitute “deferred compensation” under Internal
Revenue Code Section 409A. Nothing in this paragraph will limit the Company’s
right to pursue means other than or in addition to deduction to recover the full
amount of any outstanding obligations to the Company.

The Company’s policies and plan documents govern benefits provided to employees
and should be consulted for the details of the plan. The benefits described in
this letter are provided for informational purposes only. At the Company’s
discretion, policies and benefits may be changed at any time, and this letter
does not establish any vested rights in benefits. This letter does not create a
contract of employment or a contract for benefits.

Your employment relationship with the Company is at the will of either party,
meaning that your employment with the Company will continue until the employment
relationship is terminated by the Company or you. You may terminate your
employment at any time and for any reason whatsoever simply by notifying the
Company. Likewise, the Company may terminate your employment at any time with or
without cause or advance notice. This at-will employment relationship between
the Company and you cannot be changed except in writing signed by the Company’s
Chief Executive Officer. Nothing contained in this offer of employment shall be
construed as guaranteeing employment for a specific period of time or for future
employment. Your employment is subject to all policies and procedures of the
Company.

As with all employment offers, this offer is contingent upon your completion
of the Company’s complete application process, including, but not limited to
satisfactory completion of a background check.

It is the Company’s policy not to infringe upon the proprietary information,
trade secrets, or confidential information of third parties. In addition, it is
the Company’s policy not to interfere with their parties contractual or business
relations. Therefore, I also write to confirm that you have represented and
warranted that you are not subject to any agreement that would prevent you from
performing your duties for the Company, and that you are not subject to or in
breach of any non-disclosure agreement, including any agreement concerning trade
secrets or confidential information owned by any other party. Please notify the
undersigned immediately if you are subject to a confidentiality, non-compete, or
non-solicitation agreement that may restrict your activities at the Company.
Finally, I write to confirm that, during your employment with the Company, you
will not use, disclose, or reverse engineer (i) any confidential information or
trade secrets of any former employee or third party, or (ii) any works of
authorship developed in whole or in part by you during any former employment or
for any other party, unless authorized in writing by the former employer or
third party.

The laws of the State of Georgia shall govern this letter. If Georgia’s conflict
of law rules would apply another state’s laws, you and the Company agree that
Georgia law shall still govern. You agree that any and all claims arising out of
or relating to this letter shall be brought in a state or federal court of
competent jurisdiction in Georgia. You consent to the personal jurisdiction of
the state and/or federal courts located in Georgia. You waive (a) any objection
to jurisdiction or venue, or (b) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.

This document supersedes all prior verbal and written compensation discussions
and agreements. This document may not be amended or modified except in writing
signed by both you and the Company’s CEO.

Formalities aside, I am very pleased to offer you this position, and I look
forward to you becoming part of our Team. Please don’t hesitate to give me a
call if you have any questions on any of the above.



 

Sincerely,     Acknowledged and agreed: LOGO [g315506ex10_23pg004a.jpg]    

LOGO [g315506ex10_23pg004b.jpg]

Tracy Young     Patrick Joseph Venezia Chief Executive Officer    

 

Date:

 

1/11/12

 

4